Citation Nr: 1825973	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-28 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for a respiratory disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Army from August 1986 to August 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

This case was previously before the Board in August 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action. 


REMAND

The Veteran was scheduled for VA examinations to which he failed to report. Then, the Veteran contacted the RO on two separate occasions stating he did not receive notification of the VA examinations, and requested they be rescheduled.  The Board notes that the Veteran has consistently maintained contact with VA, and actively pursued his claims on appeal and other claims not yet adjudicated.  Further, the Board notes that the claims file indicates the Veteran appeared for a separate and unrelated 2018 VA examinations, which the Board takes as indication of the Veteran's intent to cooperate with the development of his pending claims. Thus, the Board finds good cause to afford the Veteran another opportunity to present for VA examinations related to his claims for entitlement to service connection for sleep apnea and a respiratory disability. 

Additionally, updated treatment records should be identified and obtained.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file updated VA treatment records from the medical center (VAMC) in Milwaukee, Wisconsin and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of January 2018 to the present. 

2.  Schedule the Veteran for a VA Sleep Apnea examination.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present sleep apnea is etiologically related to active service.  

A full and complete rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for a VA Respiratory Conditions examination.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present respiratory disability is etiologically related to active service.  

A full and complete rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

5.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
WILLIAM H. DONNELLY
 Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




